Order entered October 5, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-19-01395-CV

                           NAVAL PATEL, Appellant

                                         V.

                 OSCAR INSURANCE COMPANY, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-18066

                                    ORDER
               Before Justices Whitehill, Pedersen, III, and Reichek

      Before the Court is appellant’s September 17, 2020 motion for rehearing and

to reinstate the appeal. Our records show this case was dismissed for want of

prosecution, in particular because appellant failed to file his brief. In his motion,

appellant contends he filed his brief via the Texas electronic filing system, but was

unable to verify it had been filed on the Court’s case management system due to

the ransomware attack. Appellant’s motion is not verified or otherwise supported

with evidence showing the brief was filed with the electronic filing system.
      Appellant is requested to provide evidence in support of his motion, via

affidavit or otherwise, within TEN DAYS of the date of this order. Failure to do

so will result in the denial of the motion without further notice.

      Appellee may file a response no later than TEN DAYS from the later of the

date appellant files his evidence or, if not filed, from the deadline for appellant to

file his evidence.




                                               /s/   BILL WHITEHILL
                                                     JUSTICE